Citation Nr: 1709127	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for status post bunionectomy of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1994.

This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was later transferred to the RO in Baltimore, Maryland.  In its April 2010 decision, the St. Louis RO denied service connection for four claimed disabilities.  After the Veteran submitted additional evidence, the Baltimore RO issued a second rating decision, in July 2010, which denied service connection for sleep apnea.  The Veteran appealed both of the issues listed on the title page of this document by filing a notice of disagreement in February 2011.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify before a Veterans Law Judge at the Board's Central Office in Washington, DC.  The requested hearing was scheduled for February 21, 2017.  Before the date of the hearing, the Veteran sent the Board a facsimile message, indicating that he was moving to Los Angeles, California.  In his message, he asked for the hearing to be rescheduled and for the location of the hearing to be moved from Washington to the RO in Los Angeles.  Subsequent communications to the Board's hearing coordinator indicate that the Veteran preferred to have his hearing by videoconference.

To ensure compliance with due process requirements, a remand is required to schedule the Veteran for a videoconference hearing at the Los Angeles RO.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO in Los Angeles, California, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







